DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 12/14/2020 in which claims 1-4 and 8 have been amended. Claim 10 has been added. Currently claims 1-10 are pending for examination in this application. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe “a first curvature along an X-axis” and “a second curvature along a Y-axis”.

Claim Interpretation
The examiner notes that the ventilator circuit and the drug dispenser recited in claim 1 are interpreted to be functionally recited to be connected to the adapter and are not part of the improved adapter. 

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a first curvature along an X-axis” and “a second curvature along a Y-axis” and “wherein the second curvature has a second angle of 
Claims 2-10 are rejected due to their dependency on claim 1. 
Claim 2 further recites “the first curvature having an angle of convergence”. The specification does not provide support for the curvature itself having the angle of convergence. It appears as if the transition section has an angle of convergence. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the second curvature has a second angle of convergence”. It is unclear how a curvature can have an angle of convergence. For purposes of examination, it has been interpreted as the transition section converges towards a point at an angle. 
	Claims 2-10 are rejected due to their dependency on claim 1. 
Claim 2 recites “the first curvature has an angle of convergence”. It is unclear how a curvature can have an angle of convergence. For purposes of examination, it has been interpreted as the transition section converges towards a point at an angle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sladek (US 6,014,972 A).
	Regarding claim 1, Sladek discloses:
	An improved adapter (26) for delivering a drug (within 14), the adapter comprising:
	a ventilator section (see below) configured for connecting to a ventilator circuit (see fig 3D);
	a transition section (see below) connected to a first end of the ventilator section (figure 3d), the transition section having a smooth inner converging wall (see figure 3d and annotated figure 3d below) to increase delivery of the drug to the ventilator circuit ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) The examiner notes the structural limitations of a smooth inner converging wall are disclosed by Sladek as set forth above and specifically as shown in figure 3D), the inner converging wall having a first curvature along an X-axis (see figure 3D and 3C wherein the x-axis is a horizontal axis through the adapter, there is a curve along this axis) and a second curvature (the examiner notes this does not preclude the first curvature and second curvature from being the same curvature) along a Y-axis 
	a medication section (see below) having one end connected to the transition section and an opposite end configured to be connected to a drug dispenser (at 12a) (see below); 
	wherein the second curvature has a second angle of convergence (interpreted as the transition section converging towards a point; as can be seen in figures 3C-3D, the transition section converges towards the wall of the ventilator section)

    PNG
    media_image1.png
    419
    707
    media_image1.png
    Greyscale

Sladek does not explicitly disclose whereby 3 < β <6. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sladek wherein 3 < β <6 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 

Regarding claim 4, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state wherein the converging wall has an angle of convergence β, where Θ = 4.5 (this is assumed to mean β= 4.5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sladek wherein the converging wall has an angle of convergence β= 4.5 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sladek would not operate differently with the claimed angle of convergence. Further, applicant places no criticality on the angle claimed simply stating that this angle is preferable (page 6, lines 4-12).

claim 5, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state wherein an internal volume of the ventilator section is defined by X whereby: 3.0 millilitres ≤ X ≤ 4.5 millilitres.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sladek wherein an internal volume of the ventilator section is defined by X whereby: 3.0 millilitres ≤ X ≤ 4.5 millilitres since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sladek would not operate differently with the claimed internal volume. Further, applicant places no criticality on the range claimed simply stating that the volume “can be” in the claimed range [0027].
 
Regarding claim 6, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state wherein an internal volume of the transition section is defined by Y whereby: 4.0 millilitres ≤ Y ≤ 5.0 millilitres.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sladek wherein an internal volume of the transition section is defined by Y whereby: 4.0 millilitres ≤ Y ≤ 5.0 millilitres since it has been held that “where the 

Regarding claim 7, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state wherein an internal volume of the medication section is defined by Z whereby: 7.0 millilitres ≤ Z ≤ 34.5 millilitres.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sladek wherein an internal volume of the medication section is defined by Z whereby: 7.0 millilitres ≤ Z ≤ 34.5 millilitres since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sladek would not operate differently with the claimed internal volume. Further, applicant places no criticality 

Regarding claim 8, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state wherein the total internal volume of the adapter is within a range from 14 to 44 millilitres.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sladek wherein the total internal volume of the adapter is within a range from 14 to 44 millilitres since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sladek would not operate differently with the claimed internal volume. Further, applicant places no criticality on the range claimed simply stating that the volume “can be” in the claimed range [0027].

Regarding claim 9, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state wherein a total internal volume of the adapter is 15.9 millilitres.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sladek wherein a total internal volume of the 

Regarding claim 10, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above and further discloses wherein the ventilator section is further comprised of a first internal wall and the medication section is further comprised of a second internal wall (see annotated figure 3D above which clearly shows the internal walls of all the sections), wherein the first internal wall, the smooth inner converging wall and the second internal wall form a singular tubular element (see figures 3C and 3D), but does not explicitly state wherein when connected the first internal wall, the smooth inner converging wall and the second internal wall form a singularly smooth tubular element (figure 3D appears to show an edge wherein the transition section and ventilator section meet).
However figure 5 of Sladek shows an adapter (31) wherein the transition between a transition section (center section of 31) and a ventilator section (left side of 31) is smooth (see figure 5). Thus as modified by figure 5 of Sladek, element 26 of figure 3D of Sladek would have a smooth transition between the transition 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sladek wherein when connected the first internal wall, the smooth inner converging wall and the second internal wall form a singularly smooth tubular element as taught by figure 5 of Sladek for the purpose of preventing turbulence. Further Sladek indicates that those skilled in the art will be able to make various modifications to the described embodiments of the invention without departing from the true spirit and scope of the invention (col. 7, lines 42-58). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the internal wall of Sladek’s adapter to be a singularly smooth tubular element since it is reasonably taught by the drawing in figure 5 of Sladek.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sladek (US 6,014,972 A) or in the alternative, over Sladek (US 6,014,972 A) in view of Dhuper et al. (US 2006/0283447 A1).
Regarding claim 2, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above and further wherein the first curvature has an angle of convergence Θ wherein the second curvature has a second angle of convergence (interpreted as the transition section converging towards a point; as can be seen in figures 3C-3D, the transition section converges towards the wall of the ventilator 
	In the alternative, wherein the claimed angles of Θ and β do not overlap, Dhuper teaches it is known for ventilator circuits to be different shapes, such as an oval [0071]. Thus it would have been obvious to one having ordinary skill in the art to alter the angle of convergence to match the ventilator section to the ventilator tubing to provide an appropriate seal between the adapter and the ventilator tubing. Further, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sladek (US 6,014,972 A) in view of Dhuper et al. (US 2006/0283447 A1).
Regarding claim 3, Sladek discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state wherein the converging wall has an angle of convergence Θ, where Θ = 21.  Dhuper teaches it is known for ventilator circuits to be different shapes, such as an oval [0071]. Thus it would have been obvious to one having ordinary skill in the art to alter the angle of convergence to match the ventilator section to the ventilator tubing to provide an appropriate seal between the adapter and the ventilator tubing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sladek as modified by Dhuper wherein the converging wall has an angle of convergence Θ of 21 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sladek would not operate differently with the claimed angle of convergence. Further, applicant places no .

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that Sladek does not anticipate the instant claim language of claim 1. The examiner agrees. The instant rejection of claim 1 is a 103 rejection. With reference to applicant’s arguments drawn to the examiner’s previous 103 rejections, it appears applicant is attempting to assert criticality of the claimed dimensions. The examiner notes that applicant’s remarks are not sufficient to establish criticality. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). Applicant has not provided appropriate evidence of criticality nor unexpected results. 

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0186394 A1 [0078] teaches that it is known to match shapes to the port shape. US 2003/0236025 A1 teaches an oval to circle adaptor (see [0081], figures 29-32). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785